Luke, J.
The writ of error in this ease is here to test the judgment granting the defendant’s first motion for a new trial. The motion for a new trial is based upon the usual general grounds and upon the special grounds that the court erred in refusing a continuance of the case, and in directing a verdict for the plaintiff. The judgment granting the motion is general in its nature. Under all the facts of this case, this court cannot *613say that the court abused its discretion in granting the motion for a new trial.-

Judgment affirmed.


Broyles, O. J., and Bloodworth, J., concur.